DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 25 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claim 25 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Specification does not provide support for the newly amended subject matter which describes defining a first region the corresponds to a first interface, defining a second region that corresponds to a second interface, processing an image to identify a hand gesture with regard to the defined second region, processing to identify information corresponding to the defined second interface, or providing an instruction corresponding to an identified hand gesture with respect the defined second interface. In other words, there is no support for plural interfaces and plural regions defined by said plural interfaces as claimed. 

Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 10, 14, 16, 18, 22, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz.
Regarding Claim 1, Katz discloses “A system comprising: at least one processor” (Figure 1, Items 2 ‘system’, 6 ‘processor’, and Page 12, Line 25), “configured to: receive at least one image” (Page 13, Line 15), “process the at least one image to identify (a), within the received at least one image, information corresponding to a hand gesture performed by a user” (Page 14, Lines 1 – 24 (Notice that gesture is identified with respect to an activatable object, where the gesture is obtained from a received image.)), “and (b) information corresponding to a surface depicted in the at least one image” (Page 13, Lines 23 – 27 (Notice that processed image identifies information about the location of activating object with respect to a activatable object in the 2D/3D space/surface. In other words, a surface of an activitable object depicted in the at least one image is related to the location of the activating object.)), “format content based on one or more characteristics of the identified surface” (Figure 3, Item ‘d’, and Page 13, Lines 1 - 3 (Notice that the content of an activatable object is formatted as a 3D image based on the characteristic of the distance of the surface from the plane of display device 8.)), “and display content associated with the identified hand gesture, as formatted based on one or more characteristics of the identified surface, in relation to the surface” (Page 15, Lines 18 – 21 
Regarding Claim 2, Katz discloses everything claimed as applied above (See Claim 1). In addition, Katz discloses “wherein to process the at least one image the at least one processor is further configured to identify information corresponding to an eye gaze of the user” (Page 14, Lines 25 – 28 ‘object the user is looking at’ or in other words the object the user is gazing at with his/her eyes.)).
Regarding Claim 4, Katz discloses everything claimed as applied above (See Claim 2). In addition, Katz discloses “wherein the surface comprises a display” (Figure 1, Item 16 (Notice the display of the activatable object in the 2D/3D space/surface of 3D display 8.)), “and wherein the at least one processor is further configured to define a first region of the display based on the eye gaze” (Page 14, Lines 25 – 28 (Notice that the activatable object the user is looking at in the 2D/3D space/surface of 3D display 8 defines or is the region that the activatable object occupies.
Regarding Claim 10, Katz discloses everything claimed as applied above (See Claim 2). In addition, Katz discloses “wherein to process the at least one image the at least one processor is further configured to define within the at least one image a first region in relation to the user” (Figure 3 and Page 17, Lines 9 – 19 (Notice that the cone generated outward toward a activatable object defines a first region in relation to the user in the plane of the viewed activatable object for object activation)).
Regarding Claim 14, Katz discloses everything claimed as applied above (See Claim 10). In addition, Katz discloses “wherein the first region corresponds to a first interface displayed on the surface” (Figure 3 and Page 17, Lines 9 – 19 (Notice that the 
Regarding Claim 16, Katz discloses everything claimed as applied above (See Claim 1). In addition, Katz discloses “wherein to identify information corresponding to a surface the at least one processor is further configured to identify, in the at least one image, a surface associated with the identified hand gesture” (Figure 3 and Page 17, Lines 9 – 19 (Notice that the cone generated outward toward a activatable object defines a first region in relation to the user gesture that identifies a  plane or surface of the viewed activatable object)), “and wherein to display content the at least one processor is further configured to display the content associated with the identified hand gesture in relation to the identified surface” (Page 15, Lines 18 – 21 (Notice that object is displayed in the 2D/3D space/surface or plane in response a hand gesture.)).
Regarding Claim 18, Katz discloses everything claimed as applied above (See Claim 1). In addition, Katz discloses “wherein to display the content is to display the content in relation to the surface based on one or more characteristics of the surface” 
Regarding Claim 22, Katz discloses everything claimed as applied above (See Claim 1). In addition, Katz discloses “wherein the at least one processor is further configured to adjust one or more setting associated with an illumination device based on the identified hand gesture” (Page 15, Lines 18 – 21 (Notice that resizing an object that is displayed in the 2D/3D space/surface in response a hand gesture requires the illumination device (display device 8) to adjust at least one setting to cause the resizing based upon the hand gesture.))
Regarding Claim 23, Katz discloses everything claimed as applied above (See Claim 1). In addition, Katz discloses “wherein the at least one processor is further configured to: receive one or more audio inputs and process the one or more audio inputs to identify a command” (Page 15, Lines 4 – 6),  “and wherein to display content the at least one processor is further configured to display content associated with the identified hand gesture and the identified command in relation to the surface” (Page 14, Line 29 – Page 15, Line 6 (Notice that a message associated with the displayed activatable object is recalled from memory that can depend on both an activating gesture and voice command with regard to the displayed activatable object.)).
Regarding Claim 26, Katz discloses “A system comprising: at least one processor” (Figure 1, Items 2 ‘system’, 6 ‘processor’, and Page 12, Line 25), “configured to: receive at least one image” (Page 13, Line 15), “received one or more audio inputs” (Page 15, Lines 4 – 6), “process the at least one image to identify (a) information corresponding to a line of sight of user directed towards a device” (Page 14, Lines 25 – 28 ‘object the user .

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Yamazaki.
Regarding Claim 3, Katz discloses everything claimed as applied above (See Claim 2). In addition, Katz fails to explicitly disclose “wherein to process the at least one image the at least one processor is further configured to identify information 
In similar field of endeavor, Yamazaki teaches detection of a user’s gaze via a relative positional relationship between the eye portion and the pupil portions, where the eye portion is on area of the face of user (Paragraph [0030], Lines 1 – 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein to process the at least one image the at least one processor is further configured to identify information corresponding to a pupil of the eye of the user in relation to one or more areas of a face of the user” because one having ordinary skill in the art would want utilize a relative position that is in the same frame of reference of a pupil to prevent additional spatial calculations.
Claims 6, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Cunningham.
Regarding Claim 6, Katz discloses everything claimed as applied above (See Claim 4). In addition, Katz fails to explicitly disclose “wherein the at least one processor is further configured to define a second region of the display based on a change in the eye gaze; and wherein to display content the at least one processor is further configured to position a cursor within the second region”.
In similar field of endeavor, Cunningham teaches tracking of user’s eye gaze to find cursor position on a projected display to make selections in a user interface (Paragraph [0078], Lines 1 – 17).

Regarding Claim 7, Katz and Cunningham, the combination of hereinafter referenced as KC, disclose/ teach everything claimed as applied above (See Claim 2). In addition, Katz fails to explicitly disclose “wherein to process the at least one image the at least one processor is further configured to determine a viewing ray with respect to the eye of the user and the surface”. However, Cunningham teaches tracking of user’s eye gaze by mapping eye gaze measurements from two dimensional images to a two-dimension coordinate space of display (Paragraph [0078], Lines 8 - 17, where one of ordinary skill in the art would recognize a line intersecting a gaze in the two dimensional images to the two-dimensional coordinate space would be of ray from the eye location to gaze target location.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein to process the at least one image the at least one processor is further configured to determine a viewing ray with respect to the eye of the user and the surface” because one having ordinary skill in the art would want determine the directionality of the eyes from a facial plane to a viewing target plane.
Claim 9, KC disclose/ teach everything claimed as applied above (See Claim 7). In addition, Katz teaches “wherein to display content the at least one processor is further configured to display content associated with the identified hand gesture, an identified voice command” (Page 14, Line 29 – Page 15, Line 6 (Notice that a message associated with the displayed activatable object is recalled from memory that can depend on both an activating gesture and voice command with regard to the displayed activatable object.)). Also, as before, Katz does not explicitly disclose “and [a] determined viewing ray”, but teaches that gaze (which is associated with a view ray) can be used to recognize and activatable object (Page 14, Lines 25 – 27). However, Cunningham teaches tracking of user’s eye gaze by mapping eye gaze measurements from two dimensional images to a two-dimension coordinate space of display (Paragraph [0078], Lines 8 - 17, where one of ordinary skill in the art would recognize a line intersecting a gaze in the two dimensional images to the two-dimensional coordinate space would be of ray from the eye location to gaze target location.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein to display content the at least one processor is further configured to display content associated with the identified hand gesture, [an] identified voice command, and determined viewing ray.” because one having ordinary skill in the art would want to provide plural input conditions which must be met to prevent accidental selection of content.
Regarding Claim 11, KC disclose/ teach everything claimed as applied above (See Claim 10). In addition, Katz discloses “wherein to process the at least one image the at least one processor is further configured to identify a presence of a pointing element 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein to display content the at least one processor is further configured to display a cursor on the surface at a location that corresponds to the presence of the pointing element within the first region” because one having ordinary skill in the art would want to provide selection feedback via a cursor like that for an eye gaze selection to prevent unintentional input.
Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Hennessey.
Regarding Claim 12, Katz discloses everything claimed as applied above (See Claim 10). In addition, Katz fails to explicitly disclose “wherein to define a first region the at least one processor is further configured to define a second region within the first region”.
In similar field of endeavor, Hennessey teaches the defining of key points 17 (i.e. a first region) that are locations of content (objects) and the defining of point of gaze regions 16 (i.e. a second region), where the point of gaze regions 16 are within a keypoint 17 (Figure 1, Item 16, 17 and Paragraph [0061], Lines 1 – 12).

Regarding Claim 13, Katz and Hennessey, the combination of hereinafter referenced as KH disclose/ teach everything claimed as applied above (See Claim 12). In addition, Katz discloses “wherein to process the at least one image the at least one processor is further configured to identify a presence of a pointing element within [a] region” (Figure 3 and Page 17, Lines 9 – 19 (Notice that user finger in the defined first region as explained above is identified as a pointing element with the defined first region.)). Also, Katz fails to explicitly disclose “the second region” and “wherein to display content the at least one processor is further configured to display a cursor on the surface at a location that corresponds to the presence of the pointing element within the second region”. However, Hennessy teaches the defining of key points 17 (i.e. a first region) that are locations of content (objects) and the defining of point of gaze regions 16 (i.e. a second region), where the point of gaze regions 16 are within a keypoint 17 (Figure 1, Item 16, 17 and Paragraph [0061], Lines 1 – 12) and Cunningham teaches tracking of user’s eye gaze to find cursor position on a projected display to make selections in a user interface (Paragraph [0078], Lines 1 – 17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the second region” and “wherein to display content the at least one processor is further configured to display a 
Regarding Claim 15, KH disclose/ teach everything claimed as applied above (See Claim 14). In addition, Katz discloses “wherein to define a first region that at least one processor is further configured to define a second region” (Page 14, Lines 22 – 24 (Notice that first and second activatable objects with activation regions can be set.)), “the second region corresponding to the a second interface displayed on [a] surface” (Page 14, Lines 22 – 24 (Notice that the user interfacing region for the second region can be set in a surface, but Katz does not explicitly disclose the same surface.)), “ and wherein to process the at least one image the at least one processor is further configured to identify the hand gesture within the second region” (Page 14, Lines 22 – 24 ‘different gestures’), “and wherein to display content the at least one processor is further configured to provide an instruction corresponding the hand gesture with respect to the second interface” (Page 14, Lines 22 - 24 (Notice that an instruction to activate an activatable object is issued in response to the predetermined gesture in the second user interfacing region with an activatable object displayed.)). Although Katz fails to explicitly disclose “on the surface”, Hennessey teaches user interface elements 174 in a same surface or layer of smart phone 170 in Figure 10.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “on the surface” because one .

Allowable Subject Matter
	The subject matter of Claim 25 is allowable over the prior art of record, however Claim 25 requires that the 35 U.S.C. 112(a) rejection above be overcome in order to place said claim in full condition for allowance.

Response to Amendments and Arguments
Applicants amendments and arguments filed September 07, 2021 have been fully considered.
Primarily, with respect to Claims 1 and 26, the Examiner disagrees that “the Office action does not demonstrate that Katz teaches every element” (“REMARKS”, Page 9, Line 4). The Examiner disagrees because the content of an activatable object is formatted as a 3D image based on the characteristic of the distance of the surface from the plane of display device 8 (Figure 3, Item ‘d’, and Page 13, Lines 1 – 3).
Finally, an interview as requested in the “REMARKS” could not be scheduled before issuance of the instant Office Action. However, the Examiner is open to scheduling an interview in advance via telephone or via an Automated Interview Request (AIR).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        December 04, 2021